UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MACKENZIE LERARIO
Plaintiff, 20-cv-6295 (JGR)
~ against - ORDER

NEW YORK PRESBYTERIAN/QUEENS, ET
AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

For the reasons stated during the telephonic conference
held May 21, 2021, discovery is stayed pending a decision on the
motions to dismiss. The Clerk is directed to close docket
number 64.

SO ORDERED.
on

Dated: New York, New York MN Clie
May 21, 2021 ’ 4 fo fe

[ yA John G. Koeltl
“‘Uniited States District Judge

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: _$~2 [- 2/

 

 

 

 

 

 

 

 
